DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to priority of KR10-2017-0083625 on 6/30/2017 is acknowledged. 

Information Disclosure Statement
The applicant filed an IDS on 12/30/2019 and 7/2/2021. Each has been annotated and considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 20, the term “predetermined distance” lacks antecedent basis and is thus, indefinite. It is not clear if this distance is related to the previously mentioned distance between a user and the moving robot or if it is a different distance. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18-19, 24, 27-30, 35 are rejected under 35 U.S.C. 103 as being unpatentable over KR 20100006975 (hereinafter ‘975) in view of  KR 20160104953 (hereinafter ‘953). 

Regarding claim 18, ‘975 teaches a moving robot (See at least: Fig. 3 item 100 “mobile guide robot”) comprising: 
a voice input unit configured to receive a voice input of a user (See at least: Fig. 3 item 4 “microphone”; “The input unit of the present invention, the microphone for receiving the user's voice information.”); 
a first display configured to receive a touch input (See at least: Fig. 3 item 6 “main display unit”; “Here, the main display unit 6 may be implemented in the form of an LCD, a touch screen…”); 
a second display larger than the first display (See at least: Fig. 3 item 2 “auxiliary display”); and 
a controller configured to: 
in response to receiving the voice input or the touch input, selectively display a screen on at least one of the first display or the second display based on a type and an amount of information included in the screen (See at least: “Specifically, the arrangement of the above-described interface, the main display unit 6 as one configuration of the output unit 53 for outputting advertisements, guide information, etc. is disposed on the front of the body portion, the lower portion of the main display unit 6 An event button 8 is provided for the user to interact with the mobile guide robot 100.”; “The user who wants the service approaches the mobile guide robot on the move and requests the service. The request of the guide service is performed by the main display unit 6 using the main display unit 6 in a keyhosk or touch screen manner, or an event button. (8) or using a voice recognition method using the microphone (4). When the user selects a service by using the main display unit 6, the event button 8 or a voice input, the user selects a service.”; “In addition, for easy service selection of the user, the mobile guide robot 100 may be implemented to automatically stop the movement when the distance to the user is within a certain reference distance by detecting the user's approach. When the user requests a service by the display unit 6, the event button 8, or the voice recognition, the mobile guide robot 100 detects the user's position by the infrared sensor 7 and then faces the user.”)
but fails to teach display predetermined information on the first display or the second display based on a distance between the moving robot and the user.
However, ‘953 teaches display predetermined information on the first display or the second display based on a distance between the moving robot and the user (See at least: “The human detection unit 331 analyzes the image photographed through the camera 20,, It is possible to detect whether a person is approaching within a predetermined radius from the mode changing robot 1…If it is confirmed that the face content of the mode changing robot 1 outputted to the head display 10 is changed based on the face change information and then the person is interested, that is, if it is confirmed that the person is looking at the mode change robot 1 It is possible to output the content corresponding to the feature information on the extracted face region to the main display 70.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘975 in view of ‘953 to teach a display predetermined information on the first display or the second display based on a distance between the moving robot and the user so that the information of a robot can be displayed on a display of choice for more convenience and proper display (i.e. size of information) for a user depending on their location. 

Regarding claim 19, ‘975 fails to teach wherein the controller is further configured to: in response to the distance between the moving robot and the user being greater than a predetermined distance, display the predetermined information on the second display, and in response to the distance between the moving robot and the user being less than or equal to the predetermined distance, display the predetermined information on the first display.
	However, ‘973 teaches wherein the controller is further configured to: in response to the distance between the moving robot and the user being greater than a predetermined distance, display the predetermined information on the second display, and in response to the distance between the moving robot and the user being less than or equal to the predetermined distance, display the predetermined information on the first display (See at least: “It is possible to rotate the head of the mode changing robot 1 in which the head display 10 is mounted in the direction in which the person is present so that the front face of the mode changing robot 1 faces the direction in which the person is And the mode changing robot 1 can be moved to a place where the person is located after rotating the direction of the head of the mode changing robot 1 or the front view portion of the mode changing robot 1.”; “Accordingly, the mode changing robot 1 can provide a personalized service to a person detected within a predetermined radius. The content data stored in advance in the memory unit 400 may be data classified into contents according to the face area feature information.. The content searching unit 334 can control the searched content to be output to the main display 70. [ If the face region feature information extracted by the face region feature extraction unit 333 does not match the previously registered feature information, the content search unit 334 searches the content search unit 334 for feature information about the extracted face region, And can change the face content of the mode changing robot 1 outputted to the head display based on the feature information of the extracted face region. Changing the face content of the mode changing robot 1, which is output to the head display 10 based on the extracted feature information of the face region, is performed by moving the face region image a detected as shown in Fig. (B) output to the face display unit 10 or outputting a face image including the feature of the extracted face region to the head display 10 or analyzing the feature of the extracted face region to detect a human facial expression, Changing the facial expression of the face content of the mode changing robot 1 outputted to the head display 10 may be included.”; “The content of the face displayed on the display 10 is changed to display the content on the main display 70 after attracting the attention of the person and the advertising effect can be further increased if the content displayed on the main display 70 is an advertisement.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘975 in view of ‘953 to teach wherein the controller is further configured to: in response to the distance between the moving robot and the user being greater than a predetermined distance, display the predetermined information on the second display, and in response to the distance between the moving robot and the user being less than or equal to the predetermined distance, display the predetermined information on the first display so that the users position can be used to determine and choose the  display that is optimal and most convenient to show information to the user.

Regarding claim 24, ‘975 teaches wherein the controller is further configured to:
when receiving or awaiting a command from the user, align the first and second displays in a same direction (See at least: Fig. 3).

Regarding claim 27, ‘975 fails to explicitly teach wherein the first display is disposed above the second display.
	However, since the Applicant did not provide any unexpected results, it would have been obvious to one of ordinary skill in the art to program and position the first or second display in the current position or swapped positions as a matter of design choice. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘975 in view of to teach wherein the first display is disposed above the second display as a matter of design choice to fit the preference of the user or designer of the system to portray the system information. 

Regarding claim 28, ‘975 fails to teach wherein the first display is disposed in a rotatable head.
	However, ‘953 teaches wherein the first display is disposed in a rotatable head (See at least: “In this case, the interaction mode operation control unit 330 according to another embodiment of the present invention further includes a movement and rotation operation control unit (not shown) to change the face content outputted to the head display 10, It is possible to rotate the head of the mode changing robot 1 in which the head display 10 is mounted in the direction in which the person is present so that the front face of the mode changing robot 1 faces the direction in which the person is And the mode changing robot 1 can be moved to a place where the person is located after rotating the direction of the head of the mode changing robot 1 or the front view portion of the mode changing robot 1.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘975 in view of ‘953 to teach wherein the first display is disposed in a rotatable head so that the head can be turned to present information as desired to the user and give more functionality to the robot. 

Regarding claim 29, ‘975 fails to teach the moving robot further comprising:
a driving unit configured to move the moving robot,
wherein the controller is further configured to:
rotate the rotatable head upon movement of the moving robot.

However, ‘953 teaches the moving robot further comprising:
a driving unit configured to move the moving robot,
wherein the controller is further configured to:
rotate the rotatable head upon movement of the moving robot (See at least: “In this case, the interaction mode operation control unit 330 according to another embodiment of the present invention further includes a movement and rotation operation control unit (not shown) to change the face content outputted to the head display 10, It is possible to rotate the head of the mode changing robot 1 in which the head display 10 is mounted in the direction in which the person is present so that the front face of the mode changing robot 1 faces the direction in which the person is And the mode changing robot 1 can be moved to a place where the person is located after rotating the direction of the head of the mode changing robot 1 or the front view portion of the mode changing robot 1.”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘975 in view of ‘953 to teach the moving robot further comprising: a driving unit configured to move the moving robot, wherein the controller is further configured to: rotate the rotatable head upon movement of the moving robot so that the moving robot can be relocated and the head can be turned to present information as desired to the user and give more functionality to the robot. 

Regarding claim 30, ‘975 fails to teach wherein the controller is further configured to:
in response to the moving robot coming to a complete stop, rotate the rotatable head to align the first display and the second display in a same direction.

However, ‘953 teaches the controller is further configured to:
moving the moving robot and rotating the rotatable head (See at least: “In this case, the interaction mode operation control unit 330 according to another embodiment of the present invention further includes a movement and rotation operation control unit (not shown) to change the face content outputted to the head display 10, It is possible to rotate the head of the mode changing robot 1 in which the head display 10 is mounted in the direction in which the person is present so that the front face of the mode changing robot 1 faces the direction in which the person is And the mode changing robot 1 can be moved to a place where the person is located after rotating the direction of the head of the mode changing robot 1 or the front view portion of the mode changing robot 1.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘975 in view of ‘953 to teach wherein the controller is further configured to: in response to the moving robot coming to a complete stop, rotate the rotatable head to align the first display and the second display in a same direction so that the moving robot can be relocated and the head can be turned to present information as desired to the user and give more functionality to the robot. 

Regarding claim 35, ‘975 fails to teach wherein the controller is further configured to: display a facial expression on the first display.
However, ‘953 teaches wherein the controller is further configured to: display a facial expression on the first display (See at least: Fig. 6 item 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘975 in view of ‘953 to teach so that the moving robot can display an expression to display the user’s expression or to interact with the user in a more human fashion. 


Claims 20 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over ‘975 in view of ‘953 and further in view of Mascorro et al. (US 20180043542 hereinafter Mascorro).  

Regarding claim 20, ‘975 fails to teach wherein the controller is further configured to: 
in response to receiving an interaction attempt from the user while the distance between the moving robot and the user is greater than the predetermined distance, display detailed information on the second display and provide manipulation of the moving robot via gesture recognition and voice recognition.
However, Mascorro teaches wherein the controller is further configured to: 
in response to receiving an interaction from the user while the distance between the moving robot and the user is greater than the predetermined distance, display detailed information on the second display and provide manipulation of the moving robot via gesture recognition and voice recognition (See at least: [0059] via “The computing center 4 will process the characteristics data and find certain patterns of the particular customer 70, such as voice pattern, facial features, gesture pattern, bio-metric pattern, and the like, and save it in the customer database of computing center 4. When the customer 70 returns to the facility, the robot 1 can recognize the customer 70 as a return customer, for example, by accessing the information customer characteristics data stored in the customer database. When the robot 1 recognizes a return customer through the abovementioned process, it can show advertisements on touch-screen device 19 and back display 20, based on the current purchase interest and past shopping history of this customer.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘975 in view of Mascorro to teach wherein the controller is further configured to: in response to receiving an interaction attempt from the user while the distance between the moving robot and the user is greater than the predetermined distance, display detailed information on the second display and provide manipulation of the moving robot via gesture recognition and voice recognition so that information so that information pertinent to the user can be displayed as needed or desired on the larger display for the user. 

Regarding claim 31, ‘975 fails to teach a moving robot further comprising a sensor unit configured to sense approaching of a person.
However, Mascorro teaches teach a moving robot further comprising a sensor unit configured to sense approaching of a person (See at least: Abstract via “detecting a presence of the at least one customer within the facility based on information received from at least one of the upper sensor and lower sensor; and providing customer service to the at least one customer.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘975 in view of Mascorro to teach a moving robot further comprising a sensor unit configured to sense approaching of a person so that the robot can prepare and approach the person to provide service. 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over ‘975) in view of ‘953 and further in view of KR 20110004015 (hereinafter  ‘015).  
Regarding claim 21, ‘975 teaches the detail screen including detailed information about the touch screen displayed on the first display or guide screen information for guiding manipulation through the first display (refer at least to claim 18 for reasoning and rationale), 
	But fails to teach wherein the controller is further configured to: 
display a touch screen capable of being manipulated by the user via touch on the first display, and display a detail screen on the second display.  
However, ‘015 teaches wherein the controller is further configured to: 
display a touch screen capable of being manipulated by the user via touch on a first display, and display a detail screen on a second display. (See at least: Fig. 3 items 255 and 250).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘975 in view of ‘015 to teach wherein the controller is further configured to display a touch screen capable of being manipulated by the user via touch on the first display, and display a detail screen on the second display as a matter of design choice by substituting any of the screens of ‘015 (namely the touch screen) into the auxiliary display of ‘975. 

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over ‘975) in view of ‘953 and further in view of Fouillade et al. (US 20120215380 hereinafter Fouillade). 

Regarding claim 22, ‘975 fails to teach wherein the controller is further configured to:
in response to receiving a guide destination, display, on the first display, a menu item for requesting a guide service of guiding the user to the guide destination by moving together with the moving robot, and display, on the second display, a detail screen including detailed information about the guide destination and a guide message providing information on how to go to the guide destination.
However, Fouillade teaches in response to receiving a guide destination, display,  a menu item for requesting a guide service of guiding the user to the guide destination by moving together with the moving robot, and display a detail screen including detailed information about the guide destination and a guide message providing information on how to go to the guide destination (See at least: Fig. 6-7; [0064] via “With reference now to FIG. 6, another exemplary graphical user interface 600 is illustrated. The graphical user interface 600 comprises the video display field 502 and the plurality of buttons 504-508. In this exemplary graphical user interface 600, the user 208 has selected the first graphical button 504 to indicate that the user 208 wishes to navigate the robot in the "location direct" mode. For instance, depression of the first graphical button 504 can cause a map field 602 to be included in the graphical user interface 600. In this example the map field, 602 can include a map 604 of the environment of the robot 100. The map 604 can include an indication 606 of a current location of the robot 100. Also, while not shown, the map 604 can include a plurality of tagged locations that can be shown for instance, as hyperlinks, images, etc. Additionally or alternatively, the graphical user interface 600 can include a field (not shown) that includes a list of tagged locations. The tagged locations may be, for instance, names of rooms in the map 604, names of the items that are in locations shown in the map 604, etc. The user 208 can select a tagged location from a list of tagged locations, can select a tagged location that is shown in the map 604, and/or can select an untagged location in the map 604. Selection of the tagged location or the location on the map 604 can cause commands to be sent to the robot 100 to travel to the appropriate location. In another embodiment, the map 604 can be presented as images of the environment of the robot 100 as captured by the video camera 112 (or other camera included in the robot 100). Accordingly, the user can be presented with a collection of images pertaining to different areas of the environment of the robot 100, and can cause the robot to travel to a certain area by selecting a particular image.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified ‘975 in view of Fouillade to teach a controller is further configured to: in response to receiving a guide destination, display, on the first display, a menu item for requesting a guide service of guiding the user to the guide destination by moving together with the moving robot, and display, on the second display, a detail screen including detailed information about the guide destination and a guide message providing information on how to go to the guide destination so that a user can be guided with instruction on the screens of a robot, where the information can be all provided on one screen or two as a matter of design choice and ease of use for the user. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over ‘975) in view of ‘953 and further in view of Bowman et al. (US 20170330479 hereinafter Bowman). 
Regarding claim 23, ‘975 fails to teach wherein the controller is further configured to:
in response to receiving a touch input through the first display while a voice guide operation is being executed in accordance with a voice input received through the voice input unit, finish execution of the voice guide operation and execute an operation corresponding to the touch input.
However, Bowman teaches in response to receiving a touch input through a display while a voice guide operation is being executed in accordance with a voice input received through the voice input unit, finish execution of the voice guide operation and execute an operation corresponding to the touch input (See at least: [0016] via “receiving tactile input data indicating that a region of the target has been traced by hand or touch device, calculating an accuracy value of the input data against the target; simultaneously receiving vocal input data via the device microphone or a pronunciation of the target, essentially simultaneously with the input of the tactile data; and processing tactile input data and vocal input data via a speech recognition engine and handwriting recognition engine; and providing a correction process and visual indication to provide a correction of tactile input or vocal input that fails to meet a threshold level as compared to the target.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified ‘975 in view of Bowman to teach wherein the controller is further configured to: in response to receiving a touch input through the first display while a voice guide operation is being executed in accordance with a voice input received through the voice input unit, finish execution of the voice guide operation and execute an operation corresponding to the touch input in order to take in commands and perform the corresponding actions simultaneously to be more efficient and to carry out more complicated command tasks. 
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over ‘975) in view of ‘953 in view of Fouillade in view of Jones et al. (US 20170280679 hereinafter Jones) and further in view of ‘015.

Regarding claim 26, ‘975 teaches a moving robot further comprising an image acquisition unit including one or more cameras (See at least: Fig. 3 item 3 camera),
but fails to teach wherein the controller is further configured to: 
display a photography guide screen on the first display upon arrival at a predetermined guide destination, and
in response to receiving a user selection for a photographing function, display a camera view screen of the one or more cameras on the second display.
However, Fouillade teaches arrival at a predetermined guide destination (See at least: Fig. 6-7; [0064] via “With reference now to FIG. 6, another exemplary graphical user interface 600 is illustrated. The graphical user interface 600 comprises the video display field 502 and the plurality of buttons 504-508. In this exemplary graphical user interface 600, the user 208 has selected the first graphical button 504 to indicate that the user 208 wishes to navigate the robot in the "location direct" mode. For instance, depression of the first graphical button 504 can cause a map field 602 to be included in the graphical user interface 600. In this example the map field, 602 can include a map 604 of the environment of the robot 100. The map 604 can include an indication 606 of a current location of the robot 100. Also, while not shown, the map 604 can include a plurality of tagged locations that can be shown for instance, as hyperlinks, images, etc. Additionally or alternatively, the graphical user interface 600 can include a field (not shown) that includes a list of tagged locations. The tagged locations may be, for instance, names of rooms in the map 604, names of the items that are in locations shown in the map 604, etc. The user 208 can select a tagged location from a list of tagged locations, can select a tagged location that is shown in the map 604, and/or can select an untagged location in the map 604. Selection of the tagged location or the location on the map 604 can cause commands to be sent to the robot 100 to travel to the appropriate location. In another embodiment, the map 604 can be presented as images of the environment of the robot 100 as captured by the video camera 112 (or other camera included in the robot 100). Accordingly, the user can be presented with a collection of images pertaining to different areas of the environment of the robot 100, and can cause the robot to travel to a certain area by selecting a particular image.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified ‘975 in view of Fouillade to teach arrival at a predetermined guide destination so that a user can be guided with instruction on the screens of a robot, where the information can be all provided on one screen or two as a matter of design choice and ease of use for the user. 
Modified ‘975 further fails to teach wherein the controller is further configured to: 
display a photography guide screen on the first display upon arrival at a predetermined guide destination, and
in response to receiving a user selection for a photographing function, display a camera view screen of the one or more cameras on the second display.
However, Jones teaches display a photography guide screen on a display upon arrival at a predetermined guide destination, and
in response to receiving a user selection for a photographing function, display a camera view screen of the one or more cameras (See at least: [0024] via “In some embodiments, the system may prompt the user to take a picture or push an on-screen button of a user device over the food receptacle and/or the drop off location and use the GPS coordinate of the user device as the delivery spot. In some embodiments, the system may show an aerial map (e.g. satellite map) of the service location and prompt the user to select a delivery spot within the service location.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified ‘975 in view of Jones to teach display a photography guide screen on a display upon arrival at a predetermined guide destination, and in response to receiving a user selection for a photographing function, display a camera view screen of the one or more cameras so that the user can be prompted to take a picture if desired. 

Modified ‘975 further fails to teach display a photography guide screen on the first display upon arrival at a predetermined guide destination, and in response to receiving a user selection for a photographing function, display a camera view screen of the one or more cameras on the second display.
However, ‘015 teaches displaying different information on a first screen and a second screen (See at least: Fig. 3 items 255 and 250).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified ‘975 in view of ‘015 to teach display a photography guide screen on the first display upon arrival at a predetermined guide destination, and in response to receiving a user selection for a photographing function, display a camera view screen of the one or more cameras on the second display as a matter of design choice to choose which data gets selected to be displayed on a screen, including splitting up information as desired and larger, spread out presentation of information. 

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over ‘975 in view of ‘953 in view of Mascorro in view of Cheon et al. (US20150084861 hereinafter Cheon) and further in view of ‘015).
Regarding claim 32, ‘975 fails to teach wherein the controller is further configured to:
in response to no person existing within a predetermined distance from the moving robot, display a standby screen on the second display, and
in response to sensing a person within the predetermined distance, display a main screen including a plurality of main menu items on the first display. 
However, Cheon teaches wherein the controller is further configured to:
in response to no person existing within a predetermined distance from the apparatus, display a standby screen, and
in response to sensing a person within the predetermined distance, display a main screen (See at least: Fig. 4a; [0059] via “In detail, if the user is detected through the sensor 110 when the display apparatus 100 keeps the standby mode (e.g., in response to detecting the user when the display apparatus 100 is in standby mode), then the controller 140 may control the display unit 120 to activate the second display unit 123 in order to display at least one object for controlling the display apparatus 100.”). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified ‘975 in view of Cheon to teach wherein the controller is further configured to: in response to no person existing within a predetermined distance from the apparatus, display a standby screen, and
in response to sensing a person within the predetermined distance, display a main screen in order to save power and become active only when a user is present. 
	Modifed ‘975 further fails to teach wherein the controller is further configured to:
in response to no person existing within a predetermined distance from the moving robot, display a standby screen on the second display, and
in response to sensing a person within the predetermined distance, display a main screen including a plurality of main menu items on the first display.
However, ‘015 teaches displaying different information on a first screen and a second screen (See at least: Fig. 3 items 255 and 250).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified ‘975 in view of ‘015 to teach wherein the controller is further configured to: in response to no person existing within a predetermined distance from the moving robot, display a standby screen on the second display, and in response to sensing a person within the predetermined distance, display a main screen including a plurality of main menu items on the first displayas a matter of design choice to choose which data gets selected to be displayed on a screen, including splitting up information as desired and larger, spread out presentation of information. 

Claims 34 is rejected under 35 U.S.C. 103 as being unpatentable over ‘975 in view of ‘953 and further in view of Aumente (US 20150096813 hereinafter Aumente). 

Regarding claim 34, ‘975 fails to teach wherein the controller is further configured to: display, on the first display, a boarding pass scanning screen for guiding scanning of a boarding pass.
	However, Aumente teaches wherein the controller is further configured to: display, on the first display, a boarding pass scanning screen for guiding scanning of a boarding pass (See at least: [0040] via “Before or after doing so, the passenger P may be prompted to scan his boarding pass using the integrated scanner 70 so as to identify the passenger and associate the bag L to be verified with him. Scanning the boarding pass or other such user selections made on the display device 60 or otherwise, as prompted…”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to take modified ‘975 in view of Aumente to teach wherein the controller is further configured to: display, on the first display, a boarding pass scanning screen for guiding scanning of a boarding pass so that a user can be guided to scan a boarding pass to determine gate and travel data to provide pertinent travel information to the user. 

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over ‘975 in view of ‘953 an further in view of ‘015.  

Regarding claim 36, ‘975 teaches a moving robot robot (See at least: Fig. 3 item 100 “mobile guide robot”) comprising: 
a voice input unit configured to receive a voice input of a user (See at least: Fig. 3 item 4 “microphone”; “The input unit of the present invention, the microphone for receiving the user's voice information.”); 
a first touchscreen display configured to receive a touch input (See at least: Fig. 3 item 6 “main display unit”; “Here, the main display unit 6 may be implemented in the form of an LCD, a touch screen…”); ; 
a second display, the second display being larger than the first touchscreen display (See at least: Fig. 3 item 2 “auxiliary display”); and 
a controller configured to: 
display predetermined information on the first touchscreen display or the second display based on a distance between the moving robot and the user.

but fails to teach a rotatable head including a first touchscreen display configured to receive a touch input; 
a second display disposed on a body of the moving robot, the second display being larger than the first touchscreen display
and a controller configured to display predetermined information on the first display or the second display based on a distance between the moving robot and the user.
However, ‘953 teaches a rotatable head including a first touchscreen display (See at least: “In this case, the interaction mode operation control unit 330 according to another embodiment of the present invention further includes a movement and rotation operation control unit (not shown) to change the face content outputted to the head display 10, It is possible to rotate the head of the mode changing robot 1 in which the head display 10 is mounted in the direction in which the person is present so that the front face of the mode changing robot 1 faces the direction in which the person is And the mode changing robot 1 can be moved to a place where the person is located after rotating the direction of the head of the mode changing robot 1 or the front view portion of the mode changing robot 1.”);  and
a controller configured to display predetermined information on the first display or the second display based on a distance between the moving robot and the user (See at least: “The human detection unit 331 analyzes the image photographed through the camera 20,, It is possible to detect whether a person is approaching within a predetermined radius from the mode changing robot 1…If it is confirmed that the face content of the mode changing robot 1 outputted to the head display 10 is changed based on the face change information and then the person is interested, that is, if it is confirmed that the person is looking at the mode change robot 1 It is possible to output the content corresponding to the feature information on the extracted face region to the main display 70.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘975 in view of ‘953 to teach a rotatable head including a first touchscreen display and a controller configured to display predetermined information on the first display or the second display based on a distance between the moving robot and the user so that the head can be turned to present information as desired to the user and give more functionality to the robot  and so that the information of a robot can be displayed on a display of choice for more convenience and proper display (i.e. size of information) for a user depending on their location. 

	Modified ‘975 further fails to teach a rotatable head including a first touchscreen display configured to receive a touch input and a second display disposed on a body of the moving robot, the second display being larger than the first touchscreen display.
However, ‘015 teaches a touch screen capable of being manipulated by the user via touch on a first display, and display a detail screen on a second display, and a second display disposed on a body of the moving robot, the second display being larger than the first touchscreen display (See at least: Fig. 3 items 255 and 250).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘975 in view of ‘015 to teach a rotatable head including a first touchscreen display configured to receive a touch input and a second display disposed on a body of the moving robot, the second display being larger than the first touchscreen display as a matter of design choice by substituting any of the screens of ‘015 (namely the touch screen) into the auxiliary display of ‘975 as well as modifying the size of the displays. 

Allowable Subject Matter
Claims 25, 33 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666